Citation Nr: 0701812	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-26 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1963 to 
February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2003, a 
statement of the case was issued in June 2004, and a 
substantive appeal was received in July 2004.

The veteran testified at a Board hearing at the RO in 
September 2006.  A transcript of the hearing is of record.  
At the September 2006 hearing, the veteran submitted 
additional evidence and simultaneously executed a waiver of 
initial RO review of the new evidence.  The new evidence will 
therefore be considered in this decision. 38 C.F.R. § 20.1304 
(2006).

Additionally, the record was held open for 60 days following 
the hearing to allow the veteran to submit additional 
evidence.  The 60 day period has expired and no new evidence 
has been received.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is not shown to have 
manifested during the veteran's active duty or for many years 
thereafter, nor is any current bilateral hearing loss 
disability shown to be otherwise related to such service.

2.  Tinnitus is not shown to have manifested during the 
veteran's active duty service or for many years thereafter, 
nor is tinnitus shown to be otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  The veteran's tinnitus was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter dated February 2002.  
Moreover, in the February 2002 letter the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the February 2002 letter was 
sent to the appellant prior to the March 2003 rating 
decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The February 2002 VCAA letter notified the appellant to 
submit any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims by showing the nature and etiology of 
his claimed disabilities.  However, there has been no timely 
notice of the types of evidence necessary to establish a 
disability rating or an effective date for any rating that 
may be granted.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with a 
February 2002 letter notifying him to submit evidence 
detailing the nature and history of his claimed disabilities.  
The RO also furnished the appellant with a letter in March 
2006 which directly explained how VA determines disability 
ratings and effective dates.  In any event, as the Board 
finds below that service connection is not warranted for the 
claims addressed in this decision, no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).

The Board declines to obtain a medical nexus opinion with 
respect to the issues of entitlement to service connection 
for bilateral hearing loss and tinnitus because there is no 
competent evidence of record to show hearing loss disability, 
tinnitus, or any decrease in hearing acuity during service 
nor is there any medical suggestion that the veteran's 
current bilateral hearing loss and tinnitus are otherwise 
related to his service.  In view of the fact that the service 
medical records reflect that the veteran's hearing acuity at 
the time of his separation from active service was clinically 
identical to his hearing acuity at the time of his entrance, 
and there is no evidence reflecting any tinnitus during 
service or for many years following service, the Board 
concludes that the record as it stands includes sufficient 
competent evidence to decide the claim and that no VA 
examination with etiology opinion is necessary.  38 C.F.R. 
§ 3.159(c)(4).  Indeed, any opinion relating current hearing 
loss and tinnitus to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  The duty to assist is not invoked, even under 
Charles, where 'no reasonable possibility exists that such 
assistance would aid in substantiating the claim.'  38 
U.S.C.A. § 5103A(a)(2).

No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.

Analysis

This appeal involves claims of service connection for 
bilateral hearing loss and for tinnitus.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet.App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 
38 C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The veteran contends, as discussed in his September 2006 
hearing testimony, that he currently suffers from bilateral 
hearing loss disability and tinnitus as a result of acoustic 
trauma sustained while on active duty as a weapons 
specialist, firing large weapons on a weekly or twice weekly 
basis.

There does not appear to be any controversy as to the fact 
that the veteran is currently diagnosed with bilateral 
hearing loss, as this is clearly indicated by the record.  
The VA treatment records corroborate the veteran's testimony 
with regard to the fact that he is currently diagnosed with 
sensorineural hearing loss and tinnitus.  The earliest 
demonstration in the record of hearing loss disability for VA 
purposes comes from an audiological examination report from 
the veteran's reserve service, dated July 1976.  An 
audiometric examination was conducted which showed pure tone 
thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
40
35
35
20
25
LEFT
30
30
15
30
40


Hearing loss disability for VA purposes is shown in both 
ears.  The essential issue in this case, then, is whether the 
veteran's bilateral hearing loss manifested during active 
service or is etiologically linked to active service.

At a January 1963 pre-induction examination, audiometric 
testing was performed.  VA audiometric readings prior to June 
30, 1966, and service department audiometric readings prior 
to October 31, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units.  As converted, the audiological 
evaluation showed pure tone thresholds, in decibels, as 
follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
20
-
25
LEFT
30
25
25
-
35

The Board notes that the examination did not contain puretone 
threshold readings at 3000 Hertz.

At the time of the veteran's separation examination in 
January 1965, the veteran checked the appropriate box to 
indicate that he did not have, and had not had, problems with 
his ears.  More significantly, the veteran's audiometric 
testing results showed the same hearing acuity that was shown 
upon entrance to active service.  As converted, audiometric 
testing showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
20
-
25
LEFT
30
25
25
-
35

The Board notes that this examination also did not contain 
puretone threshold readings at 3000 Hertz.

The Board observes that these audiometric testing results 
reflect hearing acuity, for each ear, that only slightly fall 
short of meeting the threshold requirement for hearing loss 
disability for VA purposes.  The Board has carefully 
considered how close the in-service testing comes to showing 
qualifying hearing loss disability.  In the end, however, the 
Board finds that service connection cannot be granted in this 
case for a reason entirely distinct from the question of the 
veteran's level of hearing loss during service.

Most significantly, the Board notes that the January 1963 and 
January 1965 hearing examinations show entirely identical 
results, reflecting that the veteran's hearing acuity was 
unchanged during his period of active service.  In other 
words, the record simply offers no suggestion of any damage 
to the veteran's hearing acuity during service; the veteran's 
hearing acuity at separation is shown to be precisely the 
same as it was at the beginning of his active duty service.

The Board acknowledges the veteran's contention, most 
recently advanced at his September 2006 hearing, that he does 
not recall that any separation examination was ever 
performed.  However, the veteran's service medical records, 
associated with his claims folder, contain a report from a 
January 1965 medical examination which expressly indicates 
the veteran by name and is associated with his separation 
from active service.  A medical history questionnaire from 
the same date also bears the veteran's signature.  Nothing 
about the examination report offers any clear persuasive 
basis for the Board to find that the report is in error or 
misrepresentative of the veteran's physical condition at the 
time of his separation from active duty.  Under these 
circumstances, there is nothing in the record sufficient to 
overcome the presumption of regularity.  Ashley v. Derwinski, 
2 Vet.App. 307, 308-09 (1992) ('there is a presumption of 
regularity which holds that government officials are presumed 
to have properly discharged their official duties.') (quoting 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 71 L.Ed. 131, 47 S.Ct. 1 (1926)).  Unless rebutted by 
clear evidence to the contrary, the January 1965 examination 
report receives the benefit of this presumption.  Id.  Thus, 
the January 1965 examination report is deemed to have been 
properly completed by a military medical professional during 
an appropriate examination of the veteran.

The Board has also considered the lay statements submitted to 
the effect that the veteran was observed to have hearing 
difficulty following his active service that he was not 
observed to have prior to his active service.  Once again, 
however, the Board must find that there is direct medical 
evidence quantifying the veteran's hearing acuity at the 
beginning and at the end of his period of active service.  
The Board must accord greater probative weight to the 
objective audiometric test results than to lay observations 
when considering the question of the veteran's hearing acuity 
at the pertinent times.

Additionally, the Board observes that the July 1976 
examination report also contains a medical questionnaire, 
signed by the veteran, in which the veteran expressly and 
specifically denied ever having any hearing loss up to that 
time.  This strongly suggests that the veteran himself did 
not believe that he suffered from hearing loss prior to the 
July 1976 examination during which objective hearing loss was 
clinically detected; this reflects a period of over 11 years 
following his separation from active service during which the 
veteran did not believe he suffered from hearing loss.  Such 
a period of time suggests that the veteran's hearing loss did 
not manifest during active service or within a year of 
separation from active service, and further shows that the 
veteran did not experience a continuity of symptoms following 
his period of active service.

Objective medical evidence shows no change in the veteran's 
hearing acuity during his period of active service, and the 
earliest objective medical evidence showing a decrease of 
hearing acuity and qualifying hearing loss disability is from 
over 11 years after the veteran's separation from active 
duty.  Such a lengthy period of time without evidence of 
diagnosis or treatment for hearing loss weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

With regard to the veteran's claim of entitlement to service 
connection for tinnitus, the Board also finds there is no 
competent evidence of record documenting the presence of 
tinnitus in the service medical records or shortly 
thereafter.  The January 1965 separation examination showed 
that the veteran's ears were clinically evaluated as normal.  
Further, when asked to list significant diseases, wounds, and 
injuries during that examination, the veteran did not report 
any tinnitus or ringing in his ears.  The veteran's entire 
service medical records are negative for any complaints or 
treatments of tinnitus in service.

The Board notes that there are no post-service medical 
reports pertaining to tinnitus until many years after his 
separation from active duty service.  The veteran's testimony 
at his September 2006 hearing indicated that he did not seek 
any treatment for his tinnitus until around 1999, although 
the veteran does maintain that his symptoms began prior to 
this date.  Nevertheless, this lengthy period of over 30 
years after active service without evidence of treatment 
suggests that there has not been a continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 
2000).  In sum, there is no supporting evidence showing 
continuity of tinnitus symptoms from service to show a nexus 
to active service, and there is no showing that the veteran's 
tinnitus manifested within one year of his separation from 
active service.

The Board is thus presented with an evidentiary record which 
does not show hearing loss disability or tinnitus during 
service or at the time of discharge from service, and there 
is no showing of any decrease in hearing acuity over the 
course of the veteran's active service.  The Board 
acknowledges the veteran's own testimony that his current 
hearing loss and tinnitus were caused by acoustic trauma 
during his active service as a weapons specialist.  However, 
while the veteran as a lay person is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.

Overall, the medical evidence simply does not show that the 
veteran had tinnitus or any decrease in hearing acuity during 
service or shortly thereafter.  Thus, a preponderance of 
evidence is against the veteran's claims for bilateral 
hearing loss and tinnitus.  As the preponderance of the 
evidence weighs against the claims, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107.


ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


